 Case 1:20-cv-01278-RRM Document 33 Filed 03/31/21 Page 1 of 1 PageID #: 3357



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   x
2178 ATLANTIC REALTY LLC, and
NOTEWORTHY FORECLOSURE LLC,

                                  Appellants,
                                                              JUDGMENT
                                                           20-CV-1278 (RRM)

      - against -
2178 ATLANTIC AVENUE HOUSING
DEVELOPMENT FUND CORPORATION,

                                  Appellee.
                                                   x


      Pursuant to the Memorandum and Order dated March 30, 2021, it is hereby
       ORDERED, ADJUDGED AND DECREED that this appeal is dismissed, and the filed is
hereby closed in this Court.


Dated: Brooklyn, New                            Roslynn R. Mauskopf
       March 31, 2021                           ___________________________________
                                                ROSLYNN R. MAUSKOPF
                                                United States District Judge
